The Full Commission has reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner John Hedrick. The appealing party has shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order.
***********
The Full Commission finds as fact and concludes as matters of law the following, which was entered into by the parties at the hearing as:
 STIPULATIONS
1. Dr. Roe, the alleged negligent employee, was at all times relevant to this claim acting within the course and scope of his employment with defendant, an agency of the State of North Carolina.
2. A set of plaintiff's medical records, marked as Stipulated Exhibit Number One, is admitted into evidence.
***********
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. On 23 July 1993, plaintiff was transferred to Central Prison in Raleigh, North Carolina to undergo oral surgery to extract an impacted tooth. The impacted tooth was tooth number 29.
2. Prior to undergoing the extraction, plaintiff executed a document consenting to the extraction procedure. During the course of the extraction, Dr. Roe determined that it would be necessary for him to extract tooth number 28 in addition to tooth number 29. Plaintiff executed a document whereby he consented to the extraction of tooth number 28. The surgery to remove these teeth lasted approximately one and one-half hours.
3. Following these extractions, plaintiff experienced paresthesia or numbness in the area of his right, lower lip and gum as well as his chin. This numbness is permanent. As a result of this numbness, plaintiff sometimes bites his tongue and the inside of his mouth. He also has difficulty drinking from a glass and at times he drools.
4. Dental extractions may cause trauma to the adjacent teeth and permanent paresthesia, if the applicable standard of care is breached. Whether a tooth other than the impacted tooth must be extracted is dependent upon the location of the various teeth in relation to one another.
5. There is evidence of record that the medical treatment provided to plaintiff by Dr. Roe failed to comply with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar community.
***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Defendant's named employee breached the duty of care owed to plaintiff.
2. Plaintiff sustained damage as a result of the negligence of an employee of defendant.
***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1. The plaintiff's claim is hereby GRANTED, and the defendant is liable to the plaintiff for damages.
2. This case is hereby remanded for additional evidence on the amount of damages due to plaintiff as a result of defendant's negligence.
3. Defendant shall pay the costs.
This the ___ day of November 1998.
                                  S/_____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/_____________ RENEE C. RIGGSBEE COMMISSIONER
DISSENTING:
S/_____________ CHRISTOPHER SCOTT COMMISSIONER
TJB/cnp/db